EXHIBIT 10.2


 





TERM CREDIT AGREEMENT 
 
dated as of October 31, 2018, 

among 

AMERISOURCEBERGEN CORPORATION, 
 
The LENDERS Party Hereto 
 
and 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent 
___________________________
 
WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Bookrunner



[CS&M Ref. No. 6701‑448]






1

--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I

Definitions
SECTION 1.01. Defined Terms    1
SECTION 1.02. Classification of Loans and Borrowings    24
SECTION 1.03. Terms Generally    24
SECTION 1.04. Accounting Terms; GAAP; Pro Forma Computations    24
SECTION 1.05. Currency Translation    25
SECTION 1.06. Interest Rates; LIBOR Notification    26
ARTICLE II

Commitments and Loans
SECTION 2.01. Commitments
26

SECTION 2.02. Loans and Borrowings
26

SECTION 2.03. Requests for Borrowings
27

SECTION 2.04. Funding of Borrowings
28

SECTION 2.05. Interest Elections
28

SECTION 2.06. Termination and Reduction of Commitments
30

SECTION 2.07. Repayment of Loans; Evidence of Debt
30

SECTION 2.08. Prepayment of Loans
31

SECTION 2.09. [Reserved.]
31

SECTION 2.10. Interest
31

SECTION 2.11. Alternate Rate of Interest
32

SECTION 2.12. Increased Costs
33

SECTION 2.13. Break Funding Payments
34

SECTION 2.14. Taxes
35

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
39

SECTION 2.16. Mitigation Obligations; Replacement of Lenders
41

SECTION 2.17. Defaulting Lenders
42

ARTICLE III

Representations and Warranties
SECTION 3.01. Organization; Powers
42

SECTION 3.02. Authorization; Enforceability
43

SECTION 3.03. Governmental Approvals; No Conflicts; Margin Stock
43

SECTION 3.04. Financial Condition; No Material Adverse Change
43

SECTION 3.05. Properties
44

SECTION 3.06. Litigation and Environmental Matters
44

SECTION 3.07. Compliance with Laws and Agreements
44

SECTION 3.08. Investment Company Status
44



i



--------------------------------------------------------------------------------



Page


SECTION 3.09. Taxes
45

SECTION 3.10. ERISA
45

SECTION 3.11. Disclosure
45

SECTION 3.12. Insurance
45

SECTION 3.13. Labor Matters
45

SECTION 3.14. Anti-Corruption Laws and Sanctions
46

ARTICLE IV

Conditions to Effectiveness
ARTICLE V

Affirmative Covenants
SECTION 5.01. Financial Statements and Other Information
47

SECTION 5.02. Notices of Material Events
49

SECTION 5.03. Existence; Conduct of Business
49

SECTION 5.04. Payment of Taxes
49

SECTION 5.05. Maintenance of Properties; Insurance
50

SECTION 5.06. Books and Records; Inspection and Audit Rights
50

SECTION 5.07. Compliance with Laws
50

SECTION 5.08. Use of Proceeds
50

SECTION 5.09. Senior Debt Status
50

ARTICLE VI

Negative Covenants
SECTION 6.01. Subsidiary Indebtedness
51

SECTION 6.02. Liens
52

SECTION 6.03. Fundamental Changes
54

SECTION 6.04. Asset Sales
54

SECTION 6.05. Hedging Agreements
55

SECTION 6.06. Restricted Payments; Certain Payments of Indebtedness
55

SECTION 6.07. Transactions with Affiliates
55

SECTION 6.08. Restrictive Agreements
55

SECTION 6.09. Leverage Ratio
56

SECTION 6.10. Fiscal Quarters
56

ARTICLE VII

Events of Default
ARTICLE VIII

The Administrative Agent


ii

--------------------------------------------------------------------------------



Page


ARTICLE IX

Miscellaneous
SECTION 9.01. Notices
64

SECTION 9.02. Waivers; Amendments
65

SECTION 9.03. Expenses; Indemnity; Damage Waiver
67

SECTION 9.04. Successors and Assigns
68

SECTION 9.05. Survival
72

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution
72

SECTION 9.07. Severability
73

SECTION 9.08. Right of Setoff
73

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
73

SECTION 9.10. WAIVER OF JURY TRIAL
74

SECTION 9.11. Headings
74

SECTION 9.12. Confidentiality
74

SECTION 9.13. Interest Rate Limitation
75

SECTION 9.14. USA PATRIOT Act
75

SECTION 9.15. Non-Public Information
75

SECTION 9.16. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions
76

SECTION 9.17. No Fiduciary Duty
76



Schedules
Schedule 2.01
    Commitments

Schedule 3.13
Insurance

Schedule 6.02
    Existing Liens

Schedule 6.08
    Existing Restrictions





iii

--------------------------------------------------------------------------------







Exhibits
Exhibit A
    Form of Assignment and Assumption

Exhibit B
Form of Borrowing Request

Exhibit C
Form of Interest Election Request

Exhibit D-1
Form of US Tax Compliance Certificate (For Non-US Lenders That Are Not
Partnerships For US Federal Income Tax Purposes)

Exhibit D-2
Form of US Tax Compliance Certificate (For Non-US Participants That Are Not
Partnerships For US Federal Income Tax Purposes)

Exhibit D-3
Form of US Tax Compliance Certificate (For Non-US Participants That Are
Partnerships For US Federal Income Tax Purposes)

Exhibit D-4
Form of US Tax Compliance Certificate (For Non-US Lenders That Are Partnerships
For US Federal Income Tax Purposes)







iv



--------------------------------------------------------------------------------





TERM CREDIT AGREEMENT dated as of October 31, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
AMERISOURCEBERGEN CORPORATION, a Delaware corporation (the “Company”), the
LENDERS from time to time party hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.
The Company has requested the Lenders (such term and each other capitalized term
used and not otherwise defined herein having the meaning assigned to it in
Article I) to make Loans to it in an aggregate principal amount not exceeding
US$400,000,000. The Lenders are willing, on the terms and subject to the
conditions set forth herein, to make such Loans upon the terms and conditions
herein.
Accordingly, the parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition Indebtedness” means any Indebtedness of the Company or any
Subsidiary that has been incurred for the purpose of financing, in whole or in
part, a Material Acquisition and any related transactions (including for the
purpose of refinancing or replacing all or a portion of any related bridge
facilities or any pre-existing Indebtedness of the Persons or assets to be
acquired); provided that either (a) the release of the proceeds thereof to the
Company and the Subsidiaries is contingent upon the substantially simultaneous
consummation of such Material Acquisition (and, if the definitive agreement for
such Material Acquisition is terminated prior to the consummation of such
Material Acquisition, or if such Material Acquisition is otherwise not
consummated by the date specified in the definitive documentation evidencing,
governing the rights of the holders of or otherwise relating to such
Indebtedness, then, in each case, such proceeds are, and pursuant to the terms
of such definitive documentation are required to be, promptly applied to satisfy
and discharge all obligations of the Company and the Subsidiaries in respect of
such Indebtedness) or (b) such Indebtedness contains a “special mandatory
redemption” provision (or a similar provision) if such Material Acquisition is
not consummated by the date specified in the definitive documentation
evidencing, governing the rights of the holders of or otherwise relating to such
Indebtedness (and, if the definitive agreement for such Material Acquisition is
terminated prior to the consummation of such Material Acquisition or such
Material Acquisition is otherwise not consummated by the date so specified, such
Indebtedness is, and pursuant to such “special mandatory redemption” (or
similar) provision is required to be, redeemed or otherwise satisfied and
discharged within 90 days of such termination or such specified date, as the
case may be).







--------------------------------------------------------------------------------

2


“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum equal to the product of (a) the LIBO Rate for
US Dollars for such Interest Period multiplied by (b) the Statutory Reserve
Rate.
“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent for the Lenders hereunder, or any successor appointed in accordance with
Article VIII. Unless the context requires otherwise, the term “Administrative
Agent” shall include any Affiliate of Wells Fargo through which Wells Fargo
shall perform any of its obligations in such capacity hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Agreement” has the meaning set forth in the preamble hereto.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such day (or if such day
is not a Business Day, the immediately preceding Business Day) for a deposit in
US Dollars with a maturity of one month plus 1%. For purposes of clause (c)
above, the Adjusted LIBO Rate on any day shall be based on the Screen Rate at
approximately 11:00 a.m., London time, on such day for deposits in US Dollars
with a maturity of one month (or, in the event the Screen Rate for deposits in
US Dollars is not available for such maturity of one month, shall be based on
the Interpolated Screen Rate as of such time); provided that if such rate shall
be less than zero, such rate shall be deemed to be zero. If the Alternate Base
Rate is being used as an alternate rate of interest pursuant to Section 2.11,
then the Alternate Base Rate shall be the greater of clause (a) and (b) above
and shall be determined without reference to clause (c) above; provided that the
Alternate Base Rate shall not be less than 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, as the case may be.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules and regulations of any jurisdiction applicable to
the Company and the Subsidiaries concerning or relating to bribery, money
laundering or corruption.
“Applicable Funding Account” means the applicable account of the Company that
shall be specified in a written notice signed by a Financial Officer and
delivered to and approved by the Administrative Agent.
“Applicable Rate” means, for any day, a percentage per annum equal to (a) in the
case of Loans that are LIBOR Loans, 0.65% per annum and (b)in the case of Loans
that are ABR Loans,  0.00% per annum.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender.





--------------------------------------------------------------------------------

3


“Arranger” means Wells Fargo Securities, LLC, in its capacity as the sole lead
arranger and bookrunner for the credit facility established hereunder.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Bail-In Action” means, with respect to any EEA Financial Institution, the
exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of such EEA Financial
Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority, provided further that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of LIBOR Loans, as to which a single Interest Period
is in effect.
“Borrowing Minimum” means US$5,000,000.
“Borrowing Multiple” means US$500,000.
“Borrowing Request” means a request for a Borrowing in accordance with
Section 2.03, which shall be substantially in the form of Exhibit B or any other
form approved by the Administrative Agent.





--------------------------------------------------------------------------------

4


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a LIBOR Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in such currency in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Closing Date), of Equity
Interests representing more than 35% of either the aggregate ordinary voting
power or the aggregate equity value represented by the issued and outstanding
Equity Interests of the Company; (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Company by Persons
who were not (i) directors of the Company on the Closing Date, (ii) nominated by
the board of directors of the Company, (iii) appointed by directors referred to
in the preceding clauses (i) and (ii), or (iv) approved by the board of
directors of the Company as director candidates prior to their election to such
board of directors; or (c) the occurrence of a “Change of Control” (or other
similar event or condition however denominated) under any instrument or
agreement evidencing or governing Indebtedness, or obligations in respect of any
Hedging Agreement, in an aggregate principal amount exceeding US$150,000,000.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule or regulation,
(b) any change in any law, rule or regulation or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority; provided
that, for purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or made or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, promulgated or issued.
“Claims” has the meaning set forth in Section 2.15(c).
“Closing Date” means the date on which the conditions specified in Article IV
have been satisfied (or waived in accordance with Section 9.02).
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, as to each Lender, its obligation to make Loans pursuant to
Section 2.01 in an aggregate principal amount equal to the amount set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes





--------------------------------------------------------------------------------

5


a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement. The aggregate amount of the Commitments as of
the Closing Date is US$400,000,000.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § et seq.),
as amended from time to time, and any successor statute.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent or any Lender through Electronic
Systems.
“Company” has the meaning set forth in the preamble to this Agreement.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum, without duplication, of (i) consolidated
interest expense for such period, (ii) consolidated income tax expense for such
period, (iii) all amounts attributable to depreciation and amortization for such
period, (iv) any special one-time or extraordinary charges or extraordinary
losses for such period, in each case to the extent not involving cash payments
by the Company or any Subsidiary in such period or any future period, (v) any
LIFO adjustment (if negative) or charge for such period, (vi) non-cash expenses
and charges for such period associated with derivatives transactions, including
such non-cash expenses and charges attributed to warrants issued and any
associated hedging transactions, and (vii) all amounts for such period
attributable to the FCA Reserve, and minus (b) without duplication and to the
extent included in determining such Consolidated Net Income, (i) any special
one-time or extraordinary non-cash gains for such period, (ii) any LIFO
adjustment (if positive) or credit for such period and (iii) any non-cash gains
for such period associated with derivatives transactions, including such
non-cash gains attributed to warrants issued and any associated hedging
transactions, all determined on a consolidated basis in accordance with GAAP. In
the event that the Company or any Subsidiary shall have completed a Material
Acquisition or a Material Disposition since the beginning of the relevant
period, Consolidated EBITDA shall be determined for such period on a pro forma
basis as if such Material Acquisition or Material Disposition, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.
“Consolidated Net Income” means, for any period, the net income or loss of the
Company and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income or
loss of any Person (other than the Company) that is not a Subsidiary, except to
the extent of the amount of dividends or other distributions actually paid to
the Company or any of the Subsidiaries during such period, (b) the income or
loss of any Person accrued prior to the date it becomes a Subsidiary or is
merged into, amalgamated with or consolidated with the Company or any Subsidiary
or the date that such Person’s assets are acquired by the Company or any
Subsidiary and (c) the income or loss of, and any amounts referred to in clause
(a) above paid to, any Subsidiary that is not wholly owned by the Company to the
extent such income or loss or such amounts are attributable to the
non-controlling interest in such Subsidiary.
“Consolidated Tangible Assets” means the book value of the total consolidated
assets of the Company and the Subsidiaries less the book value of all intangible
assets, including





--------------------------------------------------------------------------------

6


goodwill, trademarks, non-compete agreements, customer relationships, patents,
unamortized deferred financing fees, and other rights or nonphysical resources
that are presumed to represent an advantage to the Company in the marketplace,
in each case determined on a consolidated basis in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent or any Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans or (ii) to pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including by reference to a particular
Default, if any) has not been satisfied, (b) has notified the Company or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified in such writing, including by reference to a
particular Default, if any) to funding a Loan cannot be satisfied), (c) has
failed, within three Business Days after request by a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations as of the date of such certification) to fund prospective
Loans, provided that such Lender shall cease to be a Defaulting Lender pursuant
to this clause (c) upon such Credit Party’s receipt of such certification in
form and substance satisfactory to it and the Administrative Agent, (d) has
become the subject of a Bankruptcy Event or (e) has become the subject of a
Bail-In Action.
“Designated Subsidiary” means each Subsidiary that is not an Excluded
Subsidiary.
“Dividing Person” has the meaning assigned to such term in the definition of
“Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person that retains any of its assets,
liabilities and/or obligations after a Division shall be deemed a Division
Successor upon the occurrence of such Division.





--------------------------------------------------------------------------------

7


“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic signature, sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including email, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person) or the Company or any
Subsidiary.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase





--------------------------------------------------------------------------------

8


or acquire any such equity interest (other than, prior to the date of
conversion, Indebtedness that is convertible into any such Equity Interests).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such Plan, in each instance, whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA); (e) the incurrence by the Company or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
pursuant to Section 4063, 4203 or 4205 of ERISA, or in “endangered” or
“critical” status, within the meaning of Section 432 of the Code or Section 305
of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Subsidiary” means (a) Foreign Subsidiaries, (b) Securitization
Entities, (c) Subsidiaries that are less than 100% owned, directly or
indirectly, by the Company to the extent such Subsidiaries are prohibited by
shareholders agreements, joint venture agreements or other similar
organizational documents from guaranteeing the Obligations, (d) Subsidiaries
that have assets (including Equity Interests in other Subsidiaries) of less than
US$10,000,000 for any such Subsidiary (provided that all such Subsidiaries’
assets shall not be in excess of US$150,000,000 in the aggregate), (e) J.M.
Blanco, Inc., a Delaware corporation, and (f) if determined to be Subsidiaries,
each of AmerisourceBergen Foundation and AmerisourceBergen Associate Assistance
Fund.
“Excluded Taxes” means, with respect to any Lender, (a) income or franchise
Taxes imposed on (or measured by) its net income by (i) the United States of
America or (ii) the jurisdiction under the laws of which such Lender is
organized, in which its principal office is located or in which its applicable
Lending Office is located, (b) any branch profits Taxes imposed by the United
States of America or any similar Taxes imposed by any other jurisdiction
described in clause (a)(ii) above, (c) any withholding Taxes that are
attributable to the failure of such Lender to comply with Section





--------------------------------------------------------------------------------

9


2.14(f) or 2.14(g), (d) other than with respect to any Lender that becomes a
Lender through an assignment under Section 2.16(b), any US Federal withholding
Taxes that are imposed on amounts payable by the Company to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment,
to the extent such Taxes are (i) imposed on amounts payable from locations
within the United States to such Lender’s applicable Lending Office and (ii) in
effect and applicable (assuming the taking by the Company and such Lender of all
actions required in order for available exemptions from such Taxes to be
effective) at the time such Lender becomes a party to this Agreement (or
designates a new Lending Office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts with respect to such
withholding Taxes pursuant to Section 2.14 and (e) any US Federal withholding
Taxes imposed under FATCA.
“Existing Securitization” means the Securitization provided for in the Amended
and Restated Receivables Purchase Agreement dated as of April 29, 2010, as
amended, among Amerisource Receivables Financial Corporation, as seller,
AmerisourceBergen Drug Corporation, as initial servicer, various purchaser
groups from time to time party thereto and Bank of America, National
Association, as administrator.
“Existing Term Loan Agreements” means (a) the Term Loan Credit Agreement dated
as of February 9, 2015, as amended, among the Company, the lenders party thereto
and Bank of America, N.A., as administrative agent, and (b) the Term Loan Credit
Agreement dated as of November 13, 2015, as amended, among the Company, the
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof, any intergovernmental agreements entered into
thereunder and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.
“FCA Reserve” means the US$625,000,000 reserve taken during the fiscal quarter
ended September 30, 2017, related to a payment expected to be made by the
Company or a Subsidiary of the Company of US$625,000,000 pursuant to an
agreement in principle with the United States Attorney's Office of the Eastern
District of New York to resolve civil claims under the Federal False Claims Act,
as more fully described in the Report on Form 10-K filed by the Company with the
United States Securities and Exchange Commission on November 21, 2017, subject
to negotiation of final terms.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, controller, assistant treasurer or director of treasury or
director or officer with comparable responsibilities of the Company; provided
that, when such term is used in reference to any document executed by, or a
certification of, a Financial Officer, the secretary or assistant secretary of
the





--------------------------------------------------------------------------------

10


Company, shall have, theretofore (including on the Closing Date) or concurrently
therewith, delivered an incumbency certificate to the Administrative Agent as to
the authority of such individual.
“Fitch” means Fitch, Inc., and any successor to its rating agency business.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect, subject to Section 1.04, from time to time.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount, as of
any date of determination, of any Guarantee shall be the lesser of (i) the
principal amount outstanding on such date of the Indebtedness guaranteed thereby
and (ii) in the case of any Guarantee the terms of which limit the monetary
exposure of the guarantor, the maximum monetary exposure as of such date of the
guarantor under such Guarantee (as determined pursuant to such terms).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement or any
credit default swap agreement.
“IBA” has the meaning set forth in Section 1.06.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes (including the Senior Notes) or similar instruments,
(c) all obligations of such Person under





--------------------------------------------------------------------------------

11


conditional sale or other title retention agreements relating to property
acquired by such Person (excluding trade accounts payable incurred in the
ordinary course of business), (d) all obligations of such Person in respect of
the deferred purchase price of property or services (excluding (i) deferred
compensation payable to directors, officers or employees of such Person,
(ii) trade accounts payable incurred in the ordinary course of business and
(iii) any purchase price adjustment or amount incurred in connection with an
acquisition), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations and
Synthetic Lease Obligations of such Person, (h) the maximum aggregate amount of
all letters of credit and letters of guaranty in respect of which such Person is
an account party, (i) all obligations, contingent or otherwise, of such Person
in respect of bankers’ acceptances and (j) all obligations of such Person
incurred under or in connection with a Securitization. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means Taxes, other than Excluded Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.05, which shall be
substantially in the form of Exhibit C or any other form approved by the
Administrative Agent.
“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each January, April, July and October and (b) with respect to
any LIBOR Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a LIBOR Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with consent of each Lender, 12 months) thereafter, as the Company may
elect; provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Interpolated Screen Rate” means, with respect to any period, a rate per annum
which results from interpolating on a linear basis between (a) the applicable
Screen Rate for the longest maturity for which a Screen Rate is available that
is shorter than such period and (b) the





--------------------------------------------------------------------------------

12


applicable Screen Rate for the shortest maturity for which a Screen Rate is
available that is longer than such period, in each case, as of the time the
Interpolated Screen Rate is required to be determined in accordance with the
other provisions hereof; provided that if such rate would be less than zero,
such rate shall be deemed to be zero.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“Lending Office” means, with respect to any Lender, the office or offices of
such Lender described in such Lender’s Administrative Questionnaire or, as to
any Person that becomes a Lender after the Closing Date, in the Assignment and
Assumption executed by such Person, or such other office(s) of such Lender (or
an Affiliate of such Lender) as such Lender may hereafter designate from time to
time as its “Lending Office(s)” by notice to the Company and the Administrative
Agent.
“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Company ended on such date (or, if such date is not the last day
of a fiscal quarter, ended on the last day of the fiscal quarter of the Company
most recently ended prior to such date); provided that for purposes of
determining the Leverage Ratio at any time, the outstanding amount of the
Indebtedness under the Revolving Credit Agreement and all other revolving
Indebtedness, and the amounts of all Securitizations, included in Total
Indebtedness shall be deemed to equal the average of (i) the outstanding amounts
of such Indebtedness and (ii) the amounts of all Securitizations, in each case
on the last day of each of the four most recently ended fiscal quarters, net of
Permitted Investments of the Company and the Subsidiaries (excluding therefrom
proceeds of any Acquisition Indebtedness to the extent such Acquisition
Indebtedness as of such day was excluded from Total Indebtedness pursuant to the
definition of such term) not to exceed US$100,000,000 on the last day of each
such quarter.
“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the applicable Screen Rate as of the Specified Time on the Quotation Day.
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate or the LIBO Rate.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of organization.
“Loan Documents” means this Agreement, any guarantee agreement entered into
pursuant to Section 6.01 and, other than for purposes of Section 9.02, each
promissory note issued hereunder.





--------------------------------------------------------------------------------

13


“Loan Parties” means, at any time, the Company and each Subsidiary that at such
time is a party to any guarantee agreement entered into pursuant to Section
6.01.
“Loans” means the loans made by the Lenders to the Company pursuant to this
Agreement.
“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor exceeds
US$500,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform any of their obligations under any Loan Document or (c) the rights of or
benefits available to the Lenders under any Loan Document.
“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by the Company and its Subsidiaries or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor exceeds
US$500,000,000.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Company and the Subsidiaries, in an aggregate principal amount exceeding
US$150,000,000; provided that the term Material Indebtedness shall not include
the Indebtedness of Profarma or its subsidiaries to the extent such Indebtedness
is not Guaranteed by the Company or any Subsidiary (other than Profarma and its
subsidiaries). For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Company or any Subsidiary (a) in respect of
any Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Company or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time and (b)
in respect of any Securitization shall be determined as set forth in the
definition of such term.
“Maturity Date” means the second anniversary of the Closing Date.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“MNPI” means material information concerning the Company or any of the
Subsidiaries or any of its or their respective securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities and Exchange Act of 1934, as
amended. For purposes of this definition, “material information” means
information concerning the Company, the Subsidiaries or any of its or their
respective securities that could reasonably be expected to be material for
purposes of the United States federal and state securities laws.





--------------------------------------------------------------------------------

14


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on the preceding Business Day and (b) the Overnight Bank Funding
Rate in effect on the preceding Business Day; provided that if none of such
rates are published for any such preceding Business Day, the term “NYFRB Rate”
shall mean the rate for a federal funds transaction at 11:00 a.m., New York City
time, on such day received by the Administrative Agent from a federal funds
broker of recognized standing selected by it; provided further that if the NYFRB
Rate, determined as set forth above, shall be less than zero, such rate shall be
deemed to be zero.
“Obligations” means (a) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, (b) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Loan Parties under this Agreement and the other Loan Documents and (c) the
due and punctual payment and performance of all obligations of the Company and
the Subsidiaries under all Hedging Agreements and cash management arrangements
or agreements (i) existing on the Closing Date with a Person that is a Lender on
such date (or an Affiliate of such a Lender) or (ii) with a Person that shall
have been the Administrative Agent or a Lender at the time the applicable
Hedging Agreement or cash management arrangement or agreement was entered into
(or an Affiliate of the Administrative Agent or such a Lender).
“Other Connection Taxes” means, with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Taxes (other than a connection arising from such
Credit Party having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes, or any other excise or property
Taxes, charges or similar levies, arising from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by US-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate); provided that if such rate shall be less than
zero, such rate shall be deemed to be zero.
“Participant” has the meaning set forth in Section 9.04(f).





--------------------------------------------------------------------------------

15


“Participant Register” has the meaning set forth in Section 9.04(f).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;
(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws (other than any Lien imposed pursuant to Section 430(k) of the
Code or Section 303(k) of ERISA or a violation of Section 436 of the Code) and
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Company or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;
(d)  pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations (other than any Lien imposed pursuant
to Section 430(k) of the Code or Section 303(k) of ERISA), surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business, and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Company or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Company or any Subsidiary in excess of those
required by applicable banking regulations;
(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Company and the Subsidiaries in the ordinary course of
business;
(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;





--------------------------------------------------------------------------------

16


(j) Liens that are contractual rights of set-off;
(k) deposits of cash, cash equivalents and Permitted Investments with a trustee
or a similar representative made to defease or to satisfy and discharge any debt
securities;
(l) Liens on earnest money deposits made by the Company or any Subsidiary in
connection with any letter of intent or purchase agreement with respect to an
acquisition or other investment permitted hereunder; and
(m) customary Liens arising under sale agreements related to any disposition
permitted hereunder, provided that such Liens extend only to the property to be
disposed of;
provided that, except as set forth in clauses (c)(ii), (d)(ii) and (k), the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness.
“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America);
(b) Indebtedness constituting direct obligations of any of the following
agencies or any other like governmental or government-sponsored agency: Federal
Farm Credit Bank, Federal Intermediate Credit Bank, Federal Financings Bank,
Federal Home Loan Bank System, Federal Home Loan Mortgage Corporation, Federal
National Mortgage Association, Tennessee Valley Authority, Student Loan
Marketing Association, Export-Import Bank of the United States, Farmers Home
Administration, Small Business Administration, Inter-American Development Bank,
International Bank for Reconstruction and Development, Federal Land Banks, and
Government National Mortgage Association;
(c) direct and general obligations of any state of the United States of America
or any municipality or political subdivision of such state, including auction
rate securities (“Auctions”), variable demand notes (“VRDNs”) and non rated
pre-funded debt, or obligations of any corporation, if such obligations, except
pre-refunded debt, have long-term debt ratings of A3 by Moody’s or A- by S&P or
A- by Fitch or have short-term ratings of VMIG-1 or MIG-1 by Moody’s or A-1 by
S&P or F1 by Fitch;
(d) obligations (including asset-backed obligations and Equity Interests that by
their terms are immediately redeemable at the option of the holder thereof for
cash equal to the face amount of such Equity Interests) of any corporation,
partnership, trust or other entity which are rated (or which, in the case of any
such Equity Interests, are issued by an entity that is rated) at least P1 by
Moody’s or A1 by S&P or F1 by Fitch (short-term rating) or A3 by Moody’s or A-
by S&P or A- by Fitch (long-term rating);
(e) investments in commercial paper maturing within 13 months from the date of
acquisition thereof and rated, at such date of acquisition, at least P1 by
Moody’s or A1 by S&P or A1 by Fitch, and investments in master notes that are
rated (or that have been issued by an issuer that is rated with respect to a
class of short-term debt obligations, or any security within that class,





--------------------------------------------------------------------------------

17


that is comparable in priority and security with said master note) at least P1
by Moody’s or A1 by S&P or A1 by Fitch;
(f) investments in certificates of deposit, banker’s acceptances and time
deposits issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
US$500,000,000;
(g) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (f) above (or
subsidiaries or Affiliates of such financial institutions); and
(h) money market funds.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent in its
reasonable discretion) or any similar release by the Board (as determined by the
Administrative Agent in its reasonable discretion). Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.
“Proceeds” has the meaning specified in Section 9-102 of the Uniform Commercial
Code of the State of New York.
“Profarma” means Profarma Distribuidora de Produtos Farmacêuticos S.A., a
company organized under the laws of Brazil.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Quotation Day” means, for any Interest Period, the day two Business Days prior
to the first day of such Interest Period.
“Register” has the meaning set forth in Section 9.04(d).
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.





--------------------------------------------------------------------------------

18


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, members, trustees,
agents, partners, managers, representatives and advisors of such Person and such
Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Commitments or holding
Loans representing more than 50% of the aggregate amount of all the Commitments
or the aggregate outstanding principal amount of all the Loans of all Lenders at
such time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Company or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Company or any
Subsidiary; provided that no such dividend, distribution or payment shall
constitute a “Restricted Payment” to the extent made solely with common stock or
other Equity Interests of the Company.
“Revolving Credit Agreement” means the Credit Agreement dated as of November 13,
2015, as further amended and restated as of October 31, 2018, among the Company,
the borrowing subsidiaries from time to time party thereto, the lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent.
“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, or a successor
thereto.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
to its rating agency business.
“Sanctioned Country” means, at any time, a country, territory or region that is
itself the subject or target of any comprehensive Sanctions.
“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
specially designated foreign nationals or other persons maintained (i) by the
Office of Foreign Assets Control of the United States Department of Treasury,
the United States State Department or the United States Department of Commerce
or (ii) by the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom, (b) any Person located, organized or
ordinarily resident in a Sanctioned Country or (c) any Person 50% or more owned
by one or more Persons referenced in clause (a).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time (a) by the United States government,
including those administered by the Office of Foreign Assets Control of the
United States Department of Treasury, the United States State Department or the
United States Department of Commerce or (b) by the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.
“Screen Rate” means, in respect of the LIBO Rate for any Interest Period, or in
respect of any determination of the Alternate Base Rate pursuant to clause (c)
of the definition thereof, a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for





--------------------------------------------------------------------------------

19


US Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to the relevant period as displayed on the Reuters screen page
that displays such rate (currently LIBOR01 or LIBOR02) (or, in the event such
rate does not appear on a page of the Reuters screen, on the appropriate page of
such other information service that publishes such rate as shall be selected by
the Administrative Agent from time to time in its reasonable discretion);
provided that (a) if no Screen Rate shall be available for a particular period
at such time but Screen Rates shall be available for maturities both longer and
shorter than such period at such time, than the Screen Rate for such period
shall be the Interpolated Screen Rate as of such time and (b) if the Screen
Rate, determined as provided above, would be less than zero, the Screen Rate
shall be deemed to be zero for all purposes of this Agreement.
“Securitization” means any transfer by the Company or any Subsidiary of accounts
receivable and Proceeds thereof or interests therein (a) to a trust,
partnership, corporation, limited liability company or other entity, which
transfer is funded in whole or in part, directly or indirectly, by the
incurrence or issuance by the transferee or successor transferee of Indebtedness
or other securities that are to receive payments from, or that represent
interests in, the cash flow derived from such accounts receivable or interests
therein, or (b) directly to one or more investors or other purchasers. The
“amount” or “principal amount” of any Securitization shall be deemed at any time
to be the aggregate principal or stated amount of the Indebtedness or other
securities referred to in the first sentence of this definition or, if there
shall be no such principal or stated amount, the uncollected amount of the
accounts receivable or interests therein transferred pursuant to such
Securitization, net of any such accounts receivables or interests therein that
have been written off as uncollectible.
“Securitization Entity” means Amerisource Receivables Financial Corporation, a
Delaware corporation, and any other wholly owned limited purpose Subsidiary that
purchases accounts receivable of the Company or any Subsidiary pursuant to a
Securitization.
“Senior Notes” means the Company’s (a) 3.500% Senior Notes due 2021 in an
original aggregate principal amount of US$500,000,000, (b) 3.400% Senior Notes
due 2024 in an original aggregate principal amount of US$500,000,000, (c) 3.250%
Senior Notes due 2025 in an original aggregate principal amount of
US$500,000,000, (d) 4.250% Senior Notes due 2045 in an original aggregate
principal amount of US$500,000,000, (e) 3.45% Senior Notes due 2027 in an
original aggregate principal amount of US$750,000,000 and (f) 4.30% Senior Notes
due 2047 in an original aggregate principal amount of US$500,000,000.
“Significant Subsidiary” means each Subsidiary other than any Subsidiary or
Subsidiaries that individually or in the aggregate, on a consolidated basis with
their subsidiaries, did not account for more than 1% of the total assets or
revenues of the Company and the Subsidiaries on a consolidated basis at the end
of or for the most recent four fiscal quarter period for which financial
statements have been delivered under Section 5.01(a) or 5.01(b) (or, prior to
the first such delivery, are referred to in Section 3.04(a)); provided that
until such time as securities or other ownership interests representing more
than 50% of the equity of Profarma are owned, controlled or held by the Company
or any Subsidiary, Profarma shall not be deemed to be a Significant Subsidiary.
“Specified Time” means 11:00 a.m., London time.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate





--------------------------------------------------------------------------------

20


of the maximum reserve percentages (including any marginal, special, emergency
or supplemental reserves) expressed as a decimal established by the Board to
which the Administrative Agent is subject for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
LIBOR Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Company.
“Synthetic Lease” means a lease of property or assets designed to permit the
lessees (a) to claim depreciation on such property or assets under US tax law
and (b) to treat such lease as an operating lease or not to reflect the leased
property or assets on the lessee’s balance sheet under GAAP.
“Synthetic Lease Obligations” shall mean, with respect to any Synthetic Lease,
at any time, an amount equal to the higher of (a) the aggregate termination
value or purchase price or similar payments in the nature of principal payable
thereunder and (b) the then aggregate outstanding principal amount of the notes
or other instruments issued by, and the amount of the equity investment, if any,
in the lessor under such Synthetic Lease.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including interest, additions to tax or penalties
applicable thereto.
“Total Indebtedness” means, as of any date, the sum, without duplication of (a)
the aggregate principal amount of Indebtedness of the Company and the
Subsidiaries outstanding as of such date in the amount that would be reflected
on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP (but subject to Section 1.04(a)), (b) the aggregate of the
amounts of all Securitizations of the Company and the Subsidiaries and (c) the
aggregate principal amount of Indebtedness of the Company and the Subsidiaries
outstanding as of such date that is not required to be reflected on a balance
sheet in accordance with GAAP, determined on a consolidated basis; provided that
for the purposes of determining Total Indebtedness at any time after the
definitive agreement for any Material Acquisition shall have been executed, any
Acquisition Indebtedness with respect to such Material Acquisition shall, unless
such Material Acquisition shall have been consummated, be disregarded.





--------------------------------------------------------------------------------

21


“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the making of Loans and the
use of the proceeds thereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“US Dollars” or “US$” means the lawful currency of the United States of America.
“US Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“US Tax Compliance Certificate” has the meaning assigned to such term in Section
2.14(f)(ii)(B)(3).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Wells Fargo” means Wells Fargo Bank, National Association.
“wholly owned” means, as to any Subsidiary, that all the Equity Interests in
such Subsidiary (other than directors’ qualifying shares and other nominal
amounts of Equity Interests that are required to be held by other Persons under
applicable law) are owned, directly or indirectly, by the Company.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be referred to by Type (e.g., a “LIBOR Loan”). Borrowings
also may be referred to by Type (e.g., a “LIBOR Borrowing”).
SECTION 1.03.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply), and all
judgments, orders, writs and decrees, of all Governmental Authorities. The words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities,





--------------------------------------------------------------------------------

22


accounts and contract rights. The word “will” shall be construed to have the
same meaning and effect as the word “shall”. Except as otherwise provided herein
and unless the context requires otherwise (a) any definition of or reference to
any agreement (including any Loan Document), instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, regulation or other law
herein shall be construed (i) as referring to such statute, regulation or other
law as from time to time amended, supplemented or otherwise modified (including
by succession of comparable successor statutes, regulations or other laws) and
(ii) to include all official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply, (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (e) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.
SECTION 1.04.     Accounting Terms; GAAP; Pro Forma Computations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that (i) if the Company notifies the Administrative Agent that
the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; (ii) notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (A) any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations) to
value any Indebtedness of the Company or any Subsidiary at “fair value”, as
defined therein, (B) any treatment of Indebtedness in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) (and related interpretations) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof, (C) any valuation of Indebtedness below its full stated principal
amount as a result of application of Financial Accounting Standards Board
Accounting Standards Update No. 2015-03, it being





--------------------------------------------------------------------------------

23


agreed that Indebtedness shall at all times be valued at the full stated
principal amount thereof, and (D) any treatment of any lease (or similar
arrangement conveying the right to use) as a capital lease where such lease (or
similar arrangement) would not have been required to be so treated under GAAP as
in effect on December 31, 2017, as a result of the effectiveness of the
Financial Accounting Standards Board Accounting Standards Codification 842 (or
any other Accounting Standards Codification having a similar result or effect)
(and related interpretations); and (iii) notwithstanding any requirement of
GAAP, “build-to-suit” leases of the Company and the Subsidiaries will, for all
purposes of this Agreement, be accounted for as long-term financing obligations
and not as Indebtedness.
(b)     All pro forma computations required to be made hereunder giving effect
to any Material Acquisition or Material Disposition shall reflect on a pro forma
basis such event as if it occurred on the first day of the relevant period and,
to the extent applicable, the historical earnings and cash flows associated with
the assets acquired or disposed of for such relevant period and any related
incurrence or reduction of Indebtedness for such relevant period, but shall not
take into account any projected synergies or similar benefits expected to be
realized as a result of such event other than cost savings permitted to be
included in reports filed with the Securities and Exchange Commission under
Regulation S‑X.
SECTION 1.05.     Currency Translation. For purposes of any determination under
Article V, Article VI (other than Section 6.09) or Article VII or any
determination under any other provision of this Agreement expressly requiring
the use of a current exchange rate, all amounts incurred, outstanding or
proposed to be incurred or outstanding in currencies other than US Dollars shall
be translated into US Dollars at currency exchange rates in effect on the date
of such determination. For purposes of Section 6.09, amounts in currencies other
than US Dollars shall be translated into US Dollars at the currency exchange
rates most recently used in preparing the Company’s annual and quarterly
financial statements.
SECTION 1.06.     Interest Rates; LIBOR Notification. The interest rate on LIBOR
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the UK Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on LIBOR
Loans. In light of this eventuality, public and private sector industry
initiatives are currently underway to identify new or alternative reference
rates to be used in place of the London interbank offered rate. In the event
that the London interbank offered rate is no longer available or in certain
other circumstances as set forth in Section 2.11(b), Section 2.11(b) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent will notify the





--------------------------------------------------------------------------------

24


Company, pursuant to Section 2.11, in advance of any change to the reference
rate upon which the interest rate on LIBOR Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of Screen Rate or with respect to any alternative or successor
rate thereto, or replacement rate thereof, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to Section
2.11(b), will be similar to, or produce the same value or economic equivalence
of, the LIBO Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.
ARTICLE II    

Commitments and Loans
SECTION 2.01.     Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make a Loan to the Company in US Dollars in a
principal amount not to exceed its Commitment in a single drawing on the Closing
Date. Amounts repaid or prepaid in respect of Loans may not be reborrowed.
SECTION 2.02.     Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
(b)     Subject to Section 2.11, each Borrowing shall be comprised entirely of
LIBOR Loans or ABR Loans. Each Lender at its option may make any Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Company to repay such Loan in accordance with the terms of this Agreement.
(c)     At the commencement of each Interest Period for any LIBOR Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that
any LIBOR Borrowing that results from a continuation of an outstanding Borrowing
may be in an aggregate amount that is equal to such outstanding Borrowing. At
the time that each ABR Revolving Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of US$100,000 and not less than
US$1,000,000. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of 5 LIBOR
Borrowings.





--------------------------------------------------------------------------------

25


(d)     Notwithstanding any other provision of this Agreement, the Company shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03.     Requests for Borrowings. To request a Borrowing, the Company
shall submit to the Administrative Agent, by fax or email (in .pdf or .tif
format), a completed Borrowing Request signed by a Financial Officer (a) in the
case of a LIBOR Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing and (b) in the case of
an ABR Borrowing, not later than 1:00 p.m., New York City time, on the date of
the proposed Borrowing. Each such Borrowing Request shall specify the following
information in compliance with Section 2.02:
(i)     the principal amount of such Borrowing;
(ii)     the date of such Borrowing, which shall be a Business Day and may only
be the Closing Date;
(iii)     the Type of such Borrowing;
(iv)     in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)     the Applicable Funding Account.
Any Borrowing Request that shall fail to specify any of the information required
by the preceding provisions of this paragraph may be rejected by the
Administrative Agent if such failure is not corrected promptly after the
Administrative Agent shall give written or telephonic notice thereof to the
Company and, if so rejected, will be of no force or effect. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender that will make a Loan as part of
the requested Borrowing of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04.     Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time (or, in the case of
an ABR Borrowing for which notice is provided on the proposed date of borrowing,
not later than the later of 2:00 p.m., New York City time, and two hours after
receipt of such notice), to the account of the Administrative Agent most
recently designated by the Administrative Agent for such purpose by notice to
the Lenders. The Administrative Agent will make such Loan proceeds available to
the Company by promptly crediting the amounts so received, in like funds, to the
Applicable Funding Account.
(b)     Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available





--------------------------------------------------------------------------------

26


to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Company a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Company severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Company to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of (x) the Federal Funds Effective Rate and (y)
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Company, the
interest rate applicable to the subject Loan, as the case may be. If the Company
and such Lender shall both pay such interest to the Administrative Agent for the
same or an overlapping period, the Administrative Agent shall promptly remit to
the Company the amount of such interest paid by the Company for such period. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
Company shall be without prejudice to any claim the Company may have against a
Lender that shall have failed to make such payment to the Administrative Agent.
SECTION 2.05.     Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
LIBOR Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request or as otherwise provided in Section 2.03. Thereafter, the
Company may elect to convert such Borrowing to a Borrowing of a different Type
or to continue such Borrowing and, in the case of a LIBOR Borrowing, may elect
Interest Periods therefor, all as provided in this Section and on terms
consistent with the other provisions of this Agreement. The Company may elect
different options with respect to different portions of an affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing and the Loans resulting from an
election made with respect to any such portion shall be considered a separate
Borrowing.
(b)     To make an election pursuant to this Section, the Company shall submit
to the Administrative Agent, by fax or email (in .pdf or .tif format), a
completed Interest Election Request signed by a Financial Officer by the time
and date that a Borrowing Request would be required under Section 2.03 if the
Company were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Notwithstanding any other
provision of this Section, the Company shall not be permitted to elect an
Interest Period for LIBOR Loans that does not comply with Section 2.02(d).
(c)     Each Interest Election Request shall specify the following information
in compliance with Section 2.02:
(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the





--------------------------------------------------------------------------------

27


portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);
(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)     the Type of the resulting Borrowing; and
(iv)     if the resulting Borrowing is to be a LIBOR Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Company shall be deemed to have selected an
Interest Period of one month’s duration.
(d)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each affected Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(d)     If the Company fails to deliver a timely Interest Election Request with
respect to a LIBOR Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period, such Borrowing shall be converted to an ABR Borrowing.
(e)     Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Company, then, so long as an Event of
Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a LIBOR Borrowing and (ii) unless repaid, each LIBOR Borrowing
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.
SECTION 2.06.     Termination and Reduction of Commitments. (a) Unless
previously terminated, each Lender’s Commitment shall terminate immediately and
without further action on the earlier of (i) the Closing Date immediately after
giving effect to the funding of such Lender’s Loans on the Closing Date and (ii)
5:00 p.m., New York City time, on October 31, 2018.
(b)     The Company may at any time terminate, or from time to time reduce, the
Commitments.
(c)     The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
two Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the





--------------------------------------------------------------------------------

28


Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked or extended by the Company (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their Commitments.
SECTION 2.07.     Repayment of Loans; Evidence of Debt. (a) The Company hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of the Loans on the Maturity Date.
(b)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Company to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)     The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type of each such Loan
and, in the case of any LIBOR Loan, the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Company to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders or any of them and each Lender’s share thereof.
(d)     The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Company to repay
the Loans in accordance with the terms of this Agreement.
(e)     Any Lender may request that Loans made by it to the Company be evidenced
by a promissory note. In such event, the Company shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender and in a form
reasonably acceptable to the Administrative Agent. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein.
SECTION 2.08.     Prepayment of Loans. (a) The Company shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
subject to prior notice in accordance with paragraph (c) of this Section.





--------------------------------------------------------------------------------

29


(b)     Prior to any optional prepayment of Borrowings hereunder, the Company
shall select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to paragraph (c) of this
Section.
(c)     The Company shall notify the Administrative Agent of any prepayment of a
Borrowing hereunder by email (in .pdf format) or fax of a notice signed by a
Financial Officer (i) in the case of a LIBOR Borrowing, not later than
1:00 p.m., New York City time, three Business Days before the date of such
prepayment and (ii) in the case of an ABR Borrowing, not later than 1:00 p.m.,
New York City time, on the date of such prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that a notice of
optional prepayment may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked or extended by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.
SECTION 2.09.     [Reserved.]
SECTION 2.10.     Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)     The Loans comprising each LIBOR Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)     Notwithstanding the foregoing, if any principal of or interest on any
Loan, any fee or any other amount payable by the Company hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
interest rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans made to the Company as provided in paragraph (a) of
this Section.
(d)     Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) in the event of any
repayment or prepayment of any Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (ii) in the event of any conversion of any LIBOR Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.





--------------------------------------------------------------------------------

30


(e)     All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Adjusted LIBO Rate or
Alternate Base Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.11.     Alternate Rate of Interest. (a) If prior to the commencement
of any Interest Period for a LIBOR Borrowing:
(i)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(ii)     the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining the Loans included in
such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof (which may be by
telephone) to the Company and the Lenders as promptly as practicable thereafter
and, until the Administrative Agent notifies the Company and the Lenders that
the circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of an ABR Borrowing to, or the
continuation of a LIBOR Borrowing as, a LIBOR Borrowing shall be ineffective,
(B) any LIBOR Borrowing that is requested to be continued shall be continued as
an ABR Borrowing and (C) any Borrowing Request for a LIBOR Borrowing shall be
deemed a request for an ABR Borrowing.
(b)     If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in paragraph (a)(i) of this Section have arisen (including because the Screen
Rate is not available or published on a current basis) and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in
paragraph (a)(i) of this Section have not arisen but (A) the supervisor for the
administrator of the Screen Rate has made a public statement that the
administrator of the Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the Screen Rate), (B) the
supervisor for the administrator or the administrator of the Screen Rate has
made a public statement identifying a specific date after which the Screen Rate
will permanently or indefinitely cease to be published or (C) the supervisor for
the administrator of the Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate may no longer be used
for determining interest rates for loans denominated in US Dollars, then the
Administrative Agent and the Company shall endeavor in good faith to establish
an alternate rate of interest to the Adjusted LIBO Rate that gives due
consideration to the then prevailing market convention in the United States for
determining a rate of interest for syndicated loans denominated in US Dollars at
such





--------------------------------------------------------------------------------

31


time, and the Administrative Agent and the Company shall enter into an amendment
to this Agreement to reflect such alternate rate of interest and such other
related changes to this Agreement as may be applicable (it being understood that
such amendment shall not reduce the Applicable Rate); provided that if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement. Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within 10 Business Days of the
date a copy of such amendment is provided to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
paragraph (b) (but, in the case of the circumstances described in clause (ii)(A)
or (ii)(B) of the first sentence of this paragraph (b), only to the extent the
Screen Rate for such Interest Period is not available or published at such time
on a current basis), clauses (A), (B) and (C) of paragraph (a) of this Section
shall be applicable.
SECTION 2.12.     Increased Costs. (a) If any Change in Law shall:
(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate);
(ii)     impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Loans made by such
Lender or the funding of such Loans; or
(iii)     subject any Credit Party to any Taxes on its loans, loan principal,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto (other than Other Connection Taxes imposed on
gross or net income, profits or revenue);
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Credit Party of making, continuing, converting to or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender or such
other Credit Party hereunder (whether of principal, interest or otherwise), then
the Company will pay to such Lender or such other Credit Party, as the case may
be, such additional amount or amounts as will compensate such Lender or other
Credit Party, as the case may be, for such additional costs incurred or
reduction suffered.
(b)     If any Lender determines in good faith that any Change in Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements has had or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement or the Loans made by such





--------------------------------------------------------------------------------

32


Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Company will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.
(c)     A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, and the
manner in which such amount or amounts have been calculated, as specified in
paragraph (a) or (b) of this Section, shall be delivered to the Company and
shall be conclusive and binding upon all parties hereto absent manifest error.
The Company shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)     Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Company shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180‑day period referred to above shall be
extended to include the period of retroactive effect thereof.
(e)     The foregoing provisions of this Section shall not apply to Taxes
imposed on or with respect to payments made by the Company hereunder or Other
Taxes, which Taxes shall be governed in each case solely by Section 2.14.
SECTION 2.13.     Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBOR Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether any such notice may be revoked in accordance herewith and
is so revoked) or (d) the assignment of any LIBOR Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Company pursuant to Section 2.16, then, in any such event, the Company shall
compensate each Lender for the loss, cost and expense (but not for any lost
profit) attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan) over (ii) the amount of interest that
would accrue on such principal





--------------------------------------------------------------------------------

33


amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for deposits in US Dollars of a
comparable amount and period from other banks in the London interbank market. A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Company and shall be conclusive absent manifest error. The
Company shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
SECTION 2.14.     Taxes. (a) Any and all payments by or on account of any
obligation of a Loan Party hereunder or under any other Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any withholding agent shall be required by applicable law (as
determined in the good faith discretion of the applicable withholding agent) to
deduct or withhold any Tax from any such payment, then (i) if such Tax is an
Indemnified Tax or Other Tax, the sum payable by the applicable Loan Party shall
be increased as necessary so that after all required deductions and withholdings
have been made (including deductions and withholdings applicable to additional
sums payable under this Section) the applicable Credit Party receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made, (ii) such withholding agent shall make such deductions or
withholdings and (iii) such withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law.
(b)     In addition, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for, any Other Taxes.
(c)     As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority pursuant to this Section, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)     Each Loan Party shall jointly and severally indemnify each Credit Party,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes imposed on or with respect to any payment by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) payable or paid by such
Credit Party or required to be withheld or deducted from a payment to such
Credit Party and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto. A certificate setting forth the amount of
such payment or liability delivered to the Company by the Administrative Agent
(for its own account, or on behalf of a Lender) or a Lender shall be conclusive
absent manifest error. A copy of such certificate shall also be delivered to the
Administrative Agent.





--------------------------------------------------------------------------------

34


(e)     Each Lender shall severally indemnify the Administrative Agent for (i)
any Taxes (but, in the case of any Indemnified Taxes or Other Taxes, only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Loan Parties to do so) attributable to such Lender and (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.04(f) relating to the maintenance of a Participant Register, in each case that
are paid or payable by the Administrative Agent in connection with any Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this paragraph shall be
paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph.
(f)     (i) Any Lender that, under the law of the jurisdiction in which the
Company is resident or located (or any treaty to which such jurisdiction is a
party), is entitled to an exemption from or a reduction of withholding Tax with
respect to payments made under any Loan Document shall deliver to the Company
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Company as will permit such
payments to be made without withholding or at a reduced rate of withholding;
provided that such Lender shall have first received written notice from the
Company advising it of the availability of such exemption or reduction and
containing all applicable documentation. In addition, any Lender, if requested
by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Company or the
Administrative Agent as will enable the Company or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in this Section 2.14(f), the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections 2.14(f)(ii)(A), 2.14(f)(ii)(B) and 2.14(g)) shall not be required if in
the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Company or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.14(f). Any
Lender shall promptly notify the Company at any time it determines that it is no
longer in a position to provide any such previously delivered documentation to
the Company. If any form or certification previously delivered pursuant to this
Section 2.14(f) expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify the Company and the
Administrative Agent in writing





--------------------------------------------------------------------------------

35


of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
(ii)     Without limiting the generality of the foregoing:
(A)    if a Lender is a US Person, such Lender shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent) executed
originals of IRS Form W-9 certifying that such Lender is exempt from US Federal
backup withholding Tax;
(B)    if such Lender is not a US Person, such Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Company or the
Administrative Agent) whichever of the following is applicable:
(1)     in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W‑8BEN or IRS Form
W‑8BEN‑E, as applicable, establishing an exemption from, or a reduction of, US
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W‑8BEN or IRS Form W‑8BEN‑E, as applicable, establishing an exemption
from, or reduction of, US Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2)     executed originals of IRS Form W-8ECI;
(3)     in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Company within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “US Tax Compliance Certificate”) and (y) executed originals of IRS
Form W‑8BEN or IRS Form W‑8BEN‑E, as applicable; or
(4)     to the extent a Lender is not the beneficial owner, executed originals
of IRS Form W‑8IMY, accompanied by IRS Form W-8ECI, IRS Form W‑8BEN or IRS Form
W‑8BEN-E, as applicable, a US Tax Compliance Certificate substantially in the
form of Exhibit D-2 or Exhibit





--------------------------------------------------------------------------------

36


D-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if such Lender is a partnership and one or
more direct or indirect partners of such Lender are claiming the portfolio
interest exemption, such Lender may provide a US Tax Compliance Certificate
substantially in the form of Exhibit D-4 on behalf of each such direct and
indirect partner; and
(C)    if such Lender is not a US Person, to the extent it is legally entitled
to do so, it shall deliver to the Company and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in US Federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made.
(g)     If a payment made to any Lender under any Loan Document would be subject
to US Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company or the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA and, as
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.14(g), “FATCA” shall include any
amendments made to FATCA after the Closing Date.
(h)     If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Company or with respect to
which the Company has paid additional amounts pursuant to this Section, it shall
pay over such refund to the Company (but only to the extent of indemnity
payments made, or additional amounts paid, by the Company under this Section
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Company, upon the request of the Administrative Agent
or such Lender, agrees to repay the amount paid over to it (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent





--------------------------------------------------------------------------------

37


or such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 2.14(h), in no event
will the Administrative Agent or any Lender be required to pay any amount to the
Company pursuant to this Section 2.14(h) to the extent such payment would place
the Administrative Agent or such Lender in a less favorable position (on a net
after-Tax basis) than the Administrative Agent or such Lender would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
shall not be construed to require the Administrative Agent or any Lender to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the Company or any other Person.
(i)     Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(j)     If any Governmental Authority shall determine that the Administrative
Agent did not properly withhold Taxes from amounts paid to or for the account of
any Lender (whether because such recipient failed to deliver or to complete
properly any form or to notify the Administrative Agent of a change in
circumstances that affected its exemption from withholding or for any other
reason), such Lender shall indemnify the Administrative Agent for all amounts
paid, directly or indirectly, by the Administrative Agent as a result of such
determination, including any penalties or interest assessed by such Governmental
Authority, and including Taxes imposed on amounts payable to the Administrative
Agent under this subsection, together with all reasonable costs and expenses
related thereto.
(k)     For purposes of this Section, the term “applicable law” includes FATCA.
SECTION 2.15.     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Company shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest or fees or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment or, if no such time is expressly required, prior
to 1:00 p.m., New York City time, on the date when due, in immediately available
funds, without defense, set-off, recoupment or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent for the account of the Lenders to such
account as the Administrative Agent shall from time to time specify in one or
more notices delivered to the Company, except that payments pursuant to
Sections 2.12, 2.13, 2.14 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient





--------------------------------------------------------------------------------

38


promptly following receipt thereof. If any payment under any Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder (including of principal and interest) and
under each other Loan Document shall be made in US Dollars. Any payment required
to be made by the Administrative Agent hereunder shall be deemed to have been
made by the time required if the Administrative Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.
(b)     If at any time insufficient funds are received by the Administrative
Agent from the Company and available to pay fully all amounts of principal,
interest and fees then due from the Company hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due from the
Company hereunder, ratably among the parties entitled thereto in accordance with
the amounts of interest and fees then due to such parties and (ii) second,
towards payment of principal of the Loans then due from the Company hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
such principal then due to such parties.
(c)     If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of its Loans or accrued interest on its
Loans (collectively, “Claims”) resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Claims than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Claims of the
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amounts
of their respective Claims; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Company pursuant to and in accordance with the express terms of this
Agreement (for the avoidance of doubt, as it may be amended from time to time)
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Claims to any Eligible Assignee or
participant, other than to the Company or any Subsidiary or other Affiliate
thereof (as to which the provisions of this paragraph shall apply). The Company
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Company rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Company in the amount of such participation.
(d)     Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Administrative
Agent for the account of any Lenders hereunder that the Company will not make
such payment, the





--------------------------------------------------------------------------------

39


Administrative Agent may assume that the Company has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Company has not
in fact made such payment, then each Lender severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of (i) the Federal Funds Effective Rate and
(ii) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
(e)     If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.15(d) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by it for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
SECTION 2.16.     Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.12, or if any Loan Party is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its affected Loans or to assign its affected rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)     If (i) any Lender requests compensation under Section 2.12, (ii) any
Loan Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
(iii) any Lender is a Defaulting Lender or (iv) any Lender has failed to consent
to a proposed amendment, waiver, discharge or termination that under Section
9.02 requires the consent of all the Lenders (or all the affected Lenders) and
with respect to which the Required Lenders shall have granted their consent,
then the Company may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.12 and 2.14) and obligations under the Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (A) the Company shall have received the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld or
delayed, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon and all other
amounts payable to it hereunder from





--------------------------------------------------------------------------------

40


the assignee (to the extent of such outstanding principal and accrued interest)
or the Company (in the case of all other amounts), (C) in the case of any such
assignment resulting from a claim for compensation under Section 2.12 or
payments required to be made pursuant to Section 2.14, such assignment will
result in a material reduction in such compensation or payments, (D) such
assignment does not conflict with applicable law and (E) in the case of any such
assignment and delegation resulting from the failure to provide a consent, the
assignee shall have given such consent and, as a result of such assignment and
delegation and any contemporaneous assignments and delegations and consents, the
applicable amendment, waiver, discharge or termination can be effected. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.
Each party hereto agrees that an assignment and delegation required pursuant to
this paragraph may be effected pursuant to an Assignment and Assumption executed
by the Company, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto.
SECTION 2.17.     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
Commitments and Loans of each Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided that any amendment, waiver or other
modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof.
In the event that the Administrative Agent and the Company shall agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then such Lender shall thereupon cease to be a
Defaulting Lender (but shall not be entitled to receive any fees accrued during
the period when it was a Defaulting Lender, and all amendments, waivers or
modifications effected without its consent in accordance with the provisions of
Section 9.02 and this Section during such period shall be binding on it).
The rights and remedies against, and with respect to, a Defaulting Lender under
this Section 2.17 are in addition to, and cumulative and not in limitation of,
all other rights and remedies that the Administrative Agent and each Lender, the
Company or any other Loan Party may at any time have against, or with respect
to, such Defaulting Lender.
ARTICLE III    

Representations and Warranties
The Company represents and warrants to the Lenders that:
SECTION 3.01.     Organization; Powers. Each Loan Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its





--------------------------------------------------------------------------------

41


organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business and is in good standing in every
jurisdiction where such qualification is required.
SECTION 3.02.     Authorization; Enforceability. The execution and delivery of
the Loan Documents by each Loan Party party thereto and the performance thereof
by each such Loan Party are within such Loan Party’s corporate, partnership or
other applicable powers and have been duly authorized by all necessary
corporate, partnership and, if required, stockholder or other equityholder
action. This Agreement has been duly executed and delivered by the Company and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of the Company or Loan Party (as the case may be),
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 3.03.     Governmental Approvals; No Conflicts; Margin Stock. (a) The
execution and delivery of the Loan Documents by each Loan Party party thereto
and the performance thereof by each such Loan Party (i) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, (ii) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of any Loan Party or
any order of any Governmental Authority, (iii) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding upon any Loan Party or its assets, or give rise to a right thereunder to
require any payment to be made by any Loan Party, and (iv) will not result in
the creation or imposition of any Lien on any asset of any Loan Party (other
than Liens created hereunder).
(b)     Neither the Company nor any of the Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying margin stock (as defined in Regulation U
of the Board). No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that would entail a violation of such
Regulation U. Following the application of the proceeds of each Borrowing, not
more than 25% of the value of the assets (either of the Company only or of the
Company and its Subsidiaries on a consolidated basis) subject to the
restrictions of Section 6.02 or 6.04 will be margin stock (within the meaning of
Regulation U).
SECTION 3.04.     Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders’ equity and cash flows (i) as of and for
the fiscal year ended September 30, 2017, audited and reported on by Ernst &
Young LLP, independent registered public accounting firm, and (ii) as of and for
the fiscal quarters and the portions of the fiscal year ended December 31, 2017
and March 31 and June 30, 2018, certified by





--------------------------------------------------------------------------------

42


its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in
clause (ii) above.
(b)     Since September 30, 2017, there has been no material adverse change in
the business, assets, operations, prospects or condition (financial or
otherwise) of the Company and the Subsidiaries, taken as a whole.
SECTION 3.05.     Properties. (a) The Company and each of the Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
(b)     Each of the Company and the Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06.     Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority (including the United States Food and Drug Administration and the
corresponding Governmental Authorities in Canada, the United Kingdom and the
Republic of Ireland) pending against or, to the knowledge of the Company,
threatened against or affecting the Company or any of the Subsidiaries (i) as to
which there is a reasonable likelihood of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any of
the Loan Documents or the making of the Loans thereunder.
(b)     Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of the Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
SECTION 3.07.     Compliance with Laws and Agreements. Each of the Company and
the Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.





--------------------------------------------------------------------------------

43


SECTION 3.08.     Investment Company Status. No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
SECTION 3.09.     Taxes. Each of the Company and the Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10.     ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Any excess of the accumulated benefits
under one or more Plans (based on the assumptions used for purposes of
Accounting Standards Codification Topic 715) over the fair market value of the
assets of such Plan or Plans is in an amount that could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.
SECTION 3.11.     Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the Company
or any of the Subsidiaries is subject, and all other matters known to any of
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished), taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
SECTION 3.12.     Insurance. The Company and its Subsidiaries maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations. As of the
Closing Date, all premiums in respect of such insurance have been paid to the
extent due.
SECTION 3.13.     Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against the Company or any Subsidiary pending or, to the
knowledge of the Company, threatened. The hours worked by and payments made to
employees of the Company and the Subsidiaries have not been in violation in any
material respect of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign





--------------------------------------------------------------------------------

44


law dealing with such matters. All payments due from the Company or any
Subsidiary, or for which any claim may be made against the Company or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Company or such Subsidiary. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which the Company or any
Subsidiary is bound.
SECTION 3.14.     Anti-Corruption Laws and Sanctions. The Company has
implemented and will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Company, its Subsidiaries and their
directors, officers, employees and agents with applicable Anti-Corruption Laws
and Sanctions. None of the Company or any Subsidiary or, to the knowledge of the
Company, any director, officer, employee or agent of the Company or any
Subsidiary, is a Sanctioned Person. No Borrowing will be made (a) for the
purpose of funding payments to any officer or employee of a Governmental
Authority, or any Person controlled by a Governmental Authority, or any
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in violation of applicable
Anti-Corruption Laws or (b) for the purpose of financing the activities or
transactions of or with any Sanctioned Person or in any Sanctioned Country, in
each case, to the extent it would result in a violation of any applicable law by
any party hereto.
ARTICLE IV    

Conditions to Effectiveness
The obligations of the Lenders to make Loans shall not become effective until
the first date on which each of the following conditions shall be satisfied (or
such conditions shall have been waived in accordance with Section 9.02):
(a)     the Administrative Agent shall have received from the Company and each
Lender (i) a counterpart of this Agreement signed on behalf of such Person or
(ii) written evidence reasonably satisfactory to the Administrative Agent (which
may include transmission by facsimile or other electronic imaging of a signed
counterpart of this Agreement) that such party has signed a counterpart of this
Agreement;
(b)     the Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of each of (i) Morgan, Lewis & Bockius LLP, counsel for the Company and
(ii) Hyung J. Bak, Senior Vice President, Group General Counsel & Secretary of
the Company, in each case, in form and substance reasonably satisfactory to the
Administrative Agent;
(c)     the Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Company, the
authorization of the transactions contemplated hereby and any other legal
matters relating to the Company, the





--------------------------------------------------------------------------------

45


Loan Documents or such transactions, all in form and substance reasonably
satisfactory to the Administrative Agent;
(d)     the Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President and Chief Executive Officer, a Vice
President or a Financial Officer of the Company, confirming (i) the accuracy of
the representations and warranties set forth in Article III in all material
respects (other than any such representation and warranty that is already
qualified by materiality or “Material Adverse Effect” in the text thereof, in
which case such representation and warranty shall be true in all respects) and
(ii) the absence of any Default, in each case giving effect to the transactions
to occur on the Closing Date;
(e)     the Administrative Agent and each Lender shall have received all
documentation and other information requested by it in writing at least five
Business Days prior to the Closing Date for purposes of ensuring compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act, not fewer than three Business Days prior to the
Closing Date;
(f)     substantially concurrently with the making of the Loans hereunder, all
outstanding and unpaid amounts under the Existing Term Loan Agreements
(including all principal, premium, if any, interest, fees, indemnities and cost
reimbursements) shall have been paid or repaid in full; and
(g)     the Administrative Agent and each Lender shall have received all fees
and other amounts due and payable on or prior to the Closing Date in connection
with this Agreement, including, to the extent invoiced, reimbursement or payment
of all out-of-pocket expenses (including fees, charges and disbursements of
counsel) required to be reimbursed or paid by the Company hereunder or under any
other Loan Document.
The Administrative Agent shall notify the Company and the Lenders of the
effectiveness of this Agreement, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, the obligations of the Lenders to make
Loans hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 9.02) at or prior to 5:00
p.m., New York City time, on October 31, 2018.
ARTICLE V    

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Company covenants and agrees with the Lenders that:
SECTION 5.01.     Financial Statements and Other Information. The Company will
furnish to the Administrative Agent, which will make available to each Lender:





--------------------------------------------------------------------------------

46


(a)     as soon as available, and in any event within 95 days after the end of
each fiscal year of the Company, its audited consolidated balance sheet and
related audited consolidated statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, in each case setting forth in
comparative form the figures for the previous fiscal year, all reported on by an
independent registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations and cash flows of the Company
and the consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;
(b)     as soon as available, and in any event within 50 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, its
unaudited consolidated balance sheet and related unaudited consolidated
statements of operations and cash flows as of the end of and for such fiscal
quarter (other than in the case of the statements of cash flows) and the then
elapsed portion of the fiscal year, in each case setting forth in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
a Financial Officer of the Company as presenting fairly in all material respects
the financial condition and results of operations and cash flows of the Company
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(c)     within five Business Days after any delivery of financial statements
under clause (a) or (b) above, a certificate of a Financial Officer of the
Company (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.09 and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the Company’s audited financial statements referred to in Section 3.04
or theretofore most recently delivered under clause (a) above and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;
(d)     promptly after the same become publicly available, the Company will
provide to each Lender copies of all periodic and other reports, proxy
statements and other materials filed by the Company or any Subsidiary with the
Securities and Exchange Commission or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;
(e)     promptly following a request therefor, any documentation or other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and





--------------------------------------------------------------------------------

47


(f)     promptly following any request therefor, such other information
regarding the operations, business affairs, assets and financial condition of
the Company or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent, or any Lender through the Administrative
Agent, may reasonably request, it being understood that the Company may require
any Lender receiving such information to confirm in writing its confidentiality
obligations under Section 9.12.
Information required to be delivered pursuant to clauses (a), (b) and (d) of
this Section shall be deemed to have been delivered on the date on which the
Company posts such information, or the annual or quarterly reports containing
such information, on the Company’s website at http://www.amerisourcebergen.com
or such information, or such reports, shall be available on the Securities and
Exchange Commission’s website at http://www.sec.gov or on an Electronic System.
SECTION 5.02.     Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender, promptly after any Financial Officer or
other executive officer of the Company obtains knowledge thereof, written notice
of the following:
(a)     the occurrence of any Default;
(b)     the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Affiliate thereof that is reasonably likely to be adversely determined
and, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;
(c)     the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d)     any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.     Existence; Conduct of Business. The Company will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except
(other than as to the preservation of the legal existence of any Loan Party)
where failure to do so, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, amalgamation, Division, consolidation,
liquidation or dissolution permitted under Section 6.03 or any disposition
permitted under Section 6.05.





--------------------------------------------------------------------------------

48


SECTION 5.04.     Payment of Taxes. The Company will, and will cause each of the
Subsidiaries to, pay its Tax liabilities before the same shall become delinquent
or in default, except where (a) (i) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (ii) the Company or the
applicable Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (iii) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation or (b) the failure to make payment, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 5.05.     Maintenance of Properties; Insurance. The Company will, and
will cause each of the Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained (as reasonably determined by the Company) by
companies engaged in the same or similar businesses operating in the same or
similar locations.
SECTION 5.06.     Books and Records; Inspection and Audit Rights. The Company
will, and will cause each of the Subsidiaries to, keep proper books of record
and account in which true and correct in all material respects entries are made
of all dealings and transactions in relation to its business and activities. The
Company will, and will cause each of the Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender to visit
and inspect its properties, to examine and make extracts from its books and
records and to discuss its affairs, finances and condition with its officers and
independent registered public accounting firm, all at such reasonable times and
as often as reasonably requested, subject to such reasonable notice requirements
and other procedures as shall from time to time be agreed upon by the Company
and the Administrative Agent.
SECTION 5.07.     Compliance with Laws. The Company will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.08.     Use of Proceeds. (a) The proceeds of the Loans will be used to
pay all outstanding and unpaid amounts under the Existing Term Loan Agreements
(including all principal, premium, if any, interest, fees, indemnities and cost
reimbursements) and for general corporate purposes of the Company and the
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X.
(b)     The Company will not use or permit the use of the proceeds of any
Borrowing (i) for the purpose of financing a payment to any Person in violation
of applicable Anti-Corruption Laws, (ii) for the purpose of financing any
activity or transaction of or with any Sanctioned Person or in any Sanctioned
Country or (iii) in any manner that would result in the violation of any
applicable Sanctions by any party hereto.





--------------------------------------------------------------------------------

49


SECTION 5.09.     Senior Debt Status. In the event that the Company or any other
Loan Party shall at any time issue or have outstanding any Indebtedness that by
its terms is subordinated to any other Indebtedness of the Company or such other
Loan Party, the Company shall take, or cause such other Loan Party to take, all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such subordinated Indebtedness
and to enable the Lenders to have and exercise any payment blockage or other
remedies available or potentially available to holders of senior indebtedness
under the terms of such subordinated Indebtedness. Without limiting the
foregoing, the Obligations are hereby designated as “senior indebtedness” and,
if relevant, as “designated senior indebtedness” in respect of all such
subordinated Indebtedness and are further given all such other designations as
shall be required under the terms of any such subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such subordinated Indebtedness.
ARTICLE VI    

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Company covenants and agrees with the Lenders that:
SECTION 6.01.     Subsidiary Indebtedness. The Company will not permit any
Subsidiary to enter into any inventory securitization transaction or to create,
incur, assume or permit to exist any Indebtedness, other than:
(a)     Indebtedness of a Securitization Entity under the Existing
Securitization or any other Securitization;
(b)     Indebtedness of Subsidiaries under the Revolving Credit Agreement or any
similar revolving credit facility of the Company that refinances or otherwise
replaces the Revolving Credit Agreement in an aggregate principal amount not
exceeding US$250,000,000;
(c)     Indebtedness of any Domestic Subsidiary owed to the Company or any other
Domestic Subsidiary; provided that such Indebtedness shall not have been
transferred to any Person other than the Company or any Subsidiary;
(d)     Indebtedness of any Foreign Subsidiary owed to the Company or to any
other Subsidiary; provided that such Indebtedness shall not have been
transferred to any Person other than the Company or any Subsidiary;
(e)     Indebtedness of any Domestic Subsidiary that shall have executed and
delivered an irrevocable Guarantee of the Obligations satisfactory in form and
substance to the Administrative Agent (which, in the case of any Subsidiary that
is not an “eligible





--------------------------------------------------------------------------------

50


contract participant” as defined in the Commodity Exchange Act, will be
qualified as required to ensure compliance with the Commodity Exchange Act and
any regulations thereunder);
(f)     Indebtedness of any Foreign Subsidiary; provided that (i) such
Indebtedness shall not be Guaranteed by the Company or any Domestic Subsidiary
and (ii) at the time of and after giving effect to the incurrence of any such
Indebtedness, the aggregate principal amount of all Indebtedness outstanding in
reliance on this clause (f) does not exceed 20% of that portion of the
Consolidated Tangible Assets as of the end of the most recent fiscal quarter for
which financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the first such delivery, for which financial statements
are referred to in Section 3.04(a)) as is attributable to Foreign Subsidiaries;
(g)     Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets acquired, constructed
or improved by such Subsidiary; provided that such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement and the principal amount of such Indebtedness does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets; and any refinancings, refundings, renewals, amendments or
extensions thereof, provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal, amendment or
extension except by an amount equal to any premium or other amount paid, and
fees and expenses incurred, in connection therewith;
(h)     Indebtedness of any Person that becomes a Subsidiary (other than as a
result of a Division) (or of any Person not previously a Subsidiary that is
merged, consolidated or amalgamated with or into a Subsidiary in a transaction
permitted hereunder) after the Closing Date, or Indebtedness of any Person that
is assumed by any Subsidiary in connection with an acquisition of assets by such
Subsidiary in a Material Acquisition consummated after the Closing Date,
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary (or is so merged, consolidated or amalgamated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger, consolidation or amalgamation) or
such assets being acquired, and any refinancings, refundings, renewals,
amendments or extensions thereof, provided that the amount of such Indebtedness
is not increased at the time of such refinancing, refunding, renewal, amendment
or extension except by an amount equal to any premium or other amount paid, and
fees and expenses incurred, in connection therewith; and
(i)     other Indebtedness of any Subsidiary; provided that at the time of and
after giving effect to the incurrence of any such Indebtedness, (i) the
aggregate principal amount of all Indebtedness outstanding in reliance on this
clause (i) does not exceed 5% of Consolidated Tangible Assets as of the end of
the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first such
delivery, for which financial statements are referred to in Section 3.04(a)) and
(ii) the aggregate principal amount of all Indebtedness of Domestic Subsidiaries
outstanding





--------------------------------------------------------------------------------

51


in reliance on this clause (i) does not exceed 1% of Consolidated Tangible
Assets as of the end of such most recent fiscal quarter.
SECTION 6.02.     Liens. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)     Permitted Encumbrances;
(b)     any Lien on any asset of the Company or any Subsidiary existing on the
Closing Date and set forth in Schedule 6.02; provided that (i) such Lien shall
not apply to any other asset of the Company or any Subsidiary and (ii) such Lien
shall secure only those obligations which it secures on the Closing Date and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof, except by an amount equal to any premium
or other amount paid, and fees and expenses incurred, in connection therewith;
(c)     any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged,
consolidated or amalgamated with or into the Company or a Subsidiary in a
transaction permitted hereunder) after the Closing Date prior to the time such
Person becomes a Subsidiary (or is so merged, consolidated or amalgamated);
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary (or such merger,
consolidation or amalgamation), as the case may be, (ii) such Lien shall not
apply to any other assets of the Company or any Subsidiary and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary (or such merger,
consolidation or amalgamation), as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof, except by an amount equal to any premium or other amount paid, and fees
and expenses incurred, in connection therewith;
(d)     Liens on fixed or capital assets acquired, constructed or improved by
the Company or any Subsidiary; provided that (i) such Liens secure only
Indebtedness incurred to finance the acquisition, construction or improvement of
such fixed or capital assets, including any Capital Lease Obligations or other
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof, except by an amount equal to
any premium or other amount paid, and fees and expenses incurred, in connection
therewith, (ii) such Liens and the Indebtedness secured thereby are incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed 100% of the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such Liens shall not apply to any other assets of the
Company or any Subsidiary;





--------------------------------------------------------------------------------

52


(e)     Liens on accounts receivable and the Proceeds thereof existing or deemed
to exist in connection with any Securitization permitted pursuant to Section
6.01;
(f)     Liens on assets of any Foreign Subsidiary securing Indebtedness of any
Foreign Subsidiary permitted by Section 6.01;
(g)     Liens on the net cash proceeds of any Acquisition Indebtedness held in
escrow by a third party escrow agent prior to the release thereof from escrow;
and
(h)     other Liens securing obligations not greater than US$100,000,000 in the
aggregate outstanding at any time.
SECTION 6.03.     Fundamental Changes. (a) The Company will not, and will not
permit any Subsidiary to, merge into, amalgamate with or consolidate with any
other Person, or permit any other Person to merge into, amalgamate with or
consolidate with it, consummate a Division as the Dividing Person or liquidate
or dissolve, except that, if at the time thereof and immediately after giving
effect thereto, no Default shall have occurred and be continuing, (i) any
Subsidiary may merge into the Company in a transaction in which the Company is
the surviving corporation, (ii) any Subsidiary may merge into any Subsidiary in
a transaction in which the surviving entity is a Subsidiary (and if any party to
such merger is a Designated Subsidiary, the surviving entity is a Designated
Subsidiary), (iii) any acquisition may be accomplished by a merger of one or
more Subsidiaries in a transaction in which the surviving entity is a Subsidiary
(and if any party to such merger is a Designated Subsidiary, the surviving
entity is a Designated Subsidiary), (iv) any Subsidiary that is an LLC may
consummate a Division as the Dividing Person if, immediately upon the
consummation of the Division, the assets of the applicable Dividing Person are
held by one or more Subsidiaries at such time, or, with respect to assets not so
held by one or more Subsidiaries, such Division would be permitted under Section
6.04 and (v) any Subsidiary may liquidate or dissolve if the Company determines
in good faith that such liquidation or dissolution is in the best interests of
the Company and is not materially disadvantageous to the Lenders.
(b)     The Company will not, and will not permit any of the Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Company and the Subsidiaries on the Closing Date and businesses
reasonably related thereto or to the healthcare industry.
SECTION 6.04.     Asset Sales. The Company will not, and will not permit any of
the Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it (including any such disposition in the
form of any of its Subsidiaries issuing any additional Equity Interest in such
Subsidiary or any such disposition effected through a Division), except:
(a)     sales, transfers and other dispositions of inventory, obsolete or
surplus equipment in the ordinary course of business and dispositions of cash
and Permitted Investments;





--------------------------------------------------------------------------------

53


(b)     sales, transfers and other dispositions to the Company or a Subsidiary;
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Designated Subsidiary shall be made in compliance with
Section 6.07;
(c)     sales of accounts receivable and the Proceeds thereof under any
Securitization; and
(d)     sales, transfers and other dispositions of assets that are not permitted
by any other clause of this Section (including pursuant to sale and leaseback
transactions); provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (d) after the
Closing Date shall not exceed, at any time, 20% of the Consolidated Tangible
Assets of the Company and the Subsidiaries, as reflected on a consolidated
balance sheet of the Company as of the last day of the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) most recently prior to such sale or other disposition
(or, prior to the first such delivery, for which financial statements are
referred to in Section 3.04(a)).
SECTION 6.05.     Hedging Agreements. The Company will not, and will not permit
any of the Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Company or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities and not for any speculative
purpose.
SECTION 6.06.     Restricted Payments; Certain Payments of Indebtedness. (a) The
Company will not, and will not permit any of the Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment if
a Default shall have occurred and be continuing or would occur as a result of
making such Restricted Payment and any related incurrence of Indebtedness;
provided that (i) Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests and (ii) the Company may pay any cash dividend
declared by it not more than 60 days prior to such payment if the payment of
such dividend on the date on which it was declared would have been permitted
under this paragraph.
(b)     The Company will not, and will not permit any of the Subsidiaries to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Material Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Material
Indebtedness, if a Default shall have occurred and be continuing or would occur
as a result of making such payment and any related incurrence of Indebtedness;
provided that the Company or any Subsidiary may (i) make any payments in respect
of Indebtedness created under the Loan Documents, (ii) make any payments in
respect of Indebtedness under the Revolving Credit Agreement and (iii) make
regularly scheduled interest payments and scheduled or mandatory principal
payments as and when due in respect of any Indebtedness.





--------------------------------------------------------------------------------

54


SECTION 6.07.     Transactions with Affiliates. The Company will not, and will
not permit any of the Subsidiaries to, sell, lease or otherwise transfer any
material amount of assets to, or purchase, lease or otherwise acquire any
material amount of assets from, or otherwise engage in any other material
transactions with, any Affiliate of the Company or such Subsidiary, except
(a) transactions that are at prices and on terms and conditions not less
favorable to the Company or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Company and the Subsidiaries not involving any other Affiliate,
(c) transactions between the Company or any Subsidiary and any Securitization
Entity pursuant to any Securitization and (d) any Restricted Payment permitted
by Section 6.06.
SECTION 6.08.     Restrictive Agreements. The Company will not, and will not
permit any of the Designated Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Designated
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Company or any
other Designated Subsidiary or to Guarantee Indebtedness of the Company or any
other Designated Subsidiary; provided that (a) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document or the
Revolving Credit Agreement or by any agreement, document or instrument relating
to any Securitization or any indenture, agreement or instrument evidencing or
governing Indebtedness, in each case, as in effect on the Closing Date or as
modified in accordance herewith, or relating to the Existing Securitization as
modified in accordance herewith, (b) the foregoing shall not apply to
restrictions and conditions existing on the Closing Date identified on Schedule
6.08 (but shall apply to any amendment or modification expanding the scope of
any such restriction or condition), (c) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary or assets pending such sale, provided such restrictions and
conditions apply only to the Subsidiary or assets that are to be sold and such
sale is permitted hereunder, and (d) the Company and any Subsidiary may enter
into agreements limiting Guarantees by Subsidiaries, provided that any such
agreements do not prohibit or limit the amount of or impair the Guarantees
issued or required to be issued in connection with this Agreement.
SECTION 6.09.     Leverage Ratio. The Company will not permit the Leverage Ratio
as of the last day of any fiscal quarter to exceed 3.25 to 1.00; provided that
upon the consummation of any Material Acquisition that involves payment of cash
consideration of at least US$500,000,000 and the written election of the Company
to the Administrative Agent (which shall deliver a copy to the Lenders), the
maximum permitted Leverage Ratio set forth above shall increase to 3.50 to 1.00,
with respect to the last day of the fiscal quarter of the Company during which
such Material Acquisition is consummated and the last day of the first, second
and third full fiscal quarters of the Company ending after the date of the
consummation of such Material Acquisition; provided, however, that the Company
shall not be permitted to make such an election if the Company has theretofore
made such an election unless (a) at least two consecutive full fiscal quarters
of the Company shall have ended since the date of such prior election without an
increase being in effect or





--------------------------------------------------------------------------------

55


(b) the Leverage Ratio as of the last day of at least two consecutive full
fiscal quarters of the Company ended since the date of such prior election did
not exceed 3.25 to 1.00.
SECTION 6.10.     Fiscal Quarters. The Company will not change, and will not
permit any Subsidiary to change, (a) the fiscal year end of the Company or any
Subsidiary to any date other than September 30 (or December 31 with respect to
PharMEDium Healthcare Holdings, Inc. and its subsidiaries) or (b) the fiscal
quarter ends of the Company or any Subsidiary to any date other than March 31,
June 30, September 30 or December 31.
ARTICLE VII    

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)     the Company shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(b)     the Company shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;
(c)     any representation or warranty made or deemed made by or on behalf of
the Company or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
(d)     the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the existence of
the Company) or 5.08 or in Article VI;
(e)     any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Company (which notice will be given at the request of any Lender);
(f)     the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable prior to the
expiration of any grace period applicable to such payment;





--------------------------------------------------------------------------------

56


(g)     any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, or there shall occur any default, event of default, event of
termination or other event that results in, or entitles any person other than
the Company or a Subsidiary to cause, the acceleration of any Indebtedness, or
the termination of the purchase of accounts receivable, under any
Securitization; provided that this clause (g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (ii) any Indebtedness that
becomes due as a result of a voluntary prepayment, repurchase or redemption
thereof or (iii) any prepayment, repurchase, redemption or defeasance of any
Acquisition Indebtedness if the related Acquisition is not consummated;
(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)     the Company or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation (other than any
liquidation permitted under Section 6.03(a)(v)), reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)     the Company or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)     one or more judgments for the payment of money in an aggregate amount in
excess of US$150,000,000 which is not paid or fully covered by insurance shall
be rendered against the Company, any Significant Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment





--------------------------------------------------------------------------------

57


creditor to attach or levy upon any assets of the Company or any Significant
Subsidiary to enforce any such judgment;
(l)     an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
(m)     any Guarantee under any Loan Document shall cease to be, or shall be
asserted by any Loan Party not to be, a valid, binding and enforceable
obligation of the Company or the applicable Loan Party; or
(n)     a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may with the
consent of the Required Lenders, and at the request of the Required Lenders
shall, by notice to the Company, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans and all
payment obligations of the Company to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Company accrued hereunder or under any of the
other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company; and in case of any event with respect to the
Company described in clause (h) or (i) of this Article, the Commitments shall
immediately and automatically terminate and the principal of the Loans, together
with accrued interest thereon and all fees and other obligations of the Company
accrued hereunder or under any of the other Loan Documents, shall immediately
and automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Company.
ARTICLE VIII    

The Administrative Agent
Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors to
serve as administrative agent under the Loan Documents, and authorizes the
Administrative Agent to take such actions and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage





--------------------------------------------------------------------------------

58


in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder and under
the other Loan Documents shall be administrative in nature. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (and it is understood and agreed that the use of the
term “agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law, and that such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties), (b) the Administrative Agent shall not have any
duty to take any discretionary action or to exercise any discretionary power,
except discretionary rights and powers expressly contemplated by the Loan
Documents that the Administrative Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion, could expose the Administrative Agent to
liability or be contrary to any Loan Document or applicable law, and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Company, any Subsidiary or any other Affiliate of
any of the foregoing that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
wilful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and non-appealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “Notice of Default”) is
given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the sufficiency, validity, enforceability, effectiveness or genuineness of
any Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not have any liability arising from the
form or substance of any Guarantee executed by any Domestic Subsidiary as
contemplated by Section 6.01(e).
The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution)





--------------------------------------------------------------------------------

59


believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the signatory, sender or
authenticator thereof). The Administrative Agent also shall be entitled to rely,
and shall not incur any liability for relying, upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person
(whether or not such Person in fact meets the requirements set forth in the Loan
Documents for being the signatory, sender or authenticator thereof), and may act
upon any such statement prior to receipt of written confirmation thereof. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or wilful misconduct in the
selection of such sub-agents.
Subject to the provisions of this paragraph, the Administrative Agent may resign
at any time by notifying the Lenders and the Company. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor, subject
(except during the existence of an Event of Default) to the approval of the
Company (not to be unreasonably withheld or delayed). If no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank, subject (except
during the existence of an Event of Default) to the approval of the Company (not
to be unreasonably withheld or delayed). Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. Notwithstanding the
foregoing, if the Administrative Agent shall notify the Company and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the removed Administrative Agent, provided that (i) all
payments required to be made hereunder or under any other Loan Document to the
Administrative Agent for the account of any Person other than the Administrative
Agent shall be made directly to such Person and (ii) all notices and other
communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender. The
fees payable by the Company to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Company and such successor. After an Administrative Agent’s resignation
hereunder,





--------------------------------------------------------------------------------

60


the provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other obligations under the
Loan Documents that are owing and unpaid and to file such other documents as may
be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim under Sections 2.09, 2.10, 2.12, 2.13,
2.14 and 9.03) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents (including under
Section 9.03). Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the obligations or the rights of any Lender, or to vote in respect of
the claim of any Lender in any such proceeding.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
Each Lender, by becoming a party to this Agreement, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on or prior to the
Closing Date.
Notwithstanding anything herein to the contrary, the Arranger shall not have any
duties or obligations under this Agreement or any other Loan Document (except in
its capacity, as applicable, as a Lender), but shall have the benefit of the
indemnities provided for hereunder.





--------------------------------------------------------------------------------

61


Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arranger and not, for the
avoidance of doubt, to or for the benefit of the Company or any other Loan
Party, that at least one of the following is and will be true:
(i)     such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,
(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent and the Arranger in their sole
discretion, and such Lender.
In addition, unless either the immediately preceding clause (i) is true with
respect to a Lender or (ii) a Lender has provided another representation,
warranty and covenant in accordance with the immediately preceding clause (a),
such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arranger, and not,
for the avoidance of doubt, to or for the benefit of the Company or any other
Loan Party, that the Administrative Agent and the Arranger are not fiduciaries
with respect to the assets of such Lender involved in such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Commitments and this





--------------------------------------------------------------------------------

62


Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent or the Arranger under this Agreement, any
Loan Document or any documents related hereto or thereto).
The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders, and, except solely to the extent of the Company’s right to
approve a successor Administrative Agent as set forth above, none of the Company
or any other Loan Party shall have any rights as a third party beneficiary of
any such provisions.
ARTICLE IX    

Miscellaneous
SECTION 9.01.     Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (c) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:
(i)     if to the Company, to it at 1300 Morris Drive, Suite 100, Chesterbrook,
PA 19087, Attention of J.F. Quinn, Vice President and Treasurer (Fax No. (610)
727-3639), with a copy to the Company, Attention John G. Chou, General Counsel;
(ii)     if to the Administrative Agent, to it at Wells Fargo Bank, National
Association, 1525 W WT Harris Blvd, Charlotte NC 28262-0680, Attention of
Syndication Agency Services (Phone No.: (704) 427-4325, Fax No.: (704) 715-0017,
Email: agencyservices.requests@wellsfargo.com); and
(iii)     if to any other Lender, to it at its address (or telephone number,
email address and fax number, as applicable) set forth in its Administrative
Questionnaire.
(b)     Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by fax shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient); and notices and
other communications delivered through Electronic Systems to the extent provided
in paragraph (c) below shall be effective as provided in such paragraph.
(c)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email) or using
Electronic Systems pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices under Article II to any
Lender if such Lender has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication or using
Electronic Systems. Any notices or other communications to the Administrative
Agent or the Company may be delivered or furnished





--------------------------------------------------------------------------------

63


by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited or rescinded by such Person by
notice to each other such Person.
(d)     Any party hereto may change its address, telephone number, email or fax
number for notices and other communications hereunder by notice to the other
parties hereto.
(e)     Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications available to the Lenders by posting the
Communications on an Electronic System. Any Electronic System used by the
Administrative Agent is provided “as is” and “as available”. The Administrative
Agent and its Related Parties do not warrant the adequacy of any Electronic
System and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by the Administrative Agent or its Related Parties in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties have any liability to the
Loan Parties, any Lender or any other Person for damages of any kind, including
direct or indirect, special, incidental, consequential or punitive damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System.
SECTION 9.02.     Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement or the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent or any Lender may have had notice or
knowledge of such Default at the time.
(b)     Except as provided in Section 9.02(c), none of this Agreement, any other
Loan Document or any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Company and the Required Lenders or,
in the case of any other Loan Document, pursuant to an agreement or agreements
in writing entered into by the





--------------------------------------------------------------------------------

64


Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase any Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled maturity of any Loan or any scheduled date for the payment of any
principal, interest or fees payable hereunder (in each case, other than as a
result of any waiver of any default interest applicable pursuant to Section
2.10(c)), or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date of expiration of any Commitment (in each case, other than as
a result of any waiver of any default interest applicable pursuant to Section
2.10(c)), without the written consent of each Lender affected thereby, (iv)
change Section 2.15(b) or 2.15(c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
or (v) change any of the provisions of this Section or the percentage set forth
in the definition of “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent without the prior written consent of the Administrative
Agent.
(c)     Notwithstanding anything to the contrary in paragraph (b) of this
Section:
(i)     any provision of this Agreement or any other Loan Document may be
amended by an agreement in writing entered into by the Company and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment;
(ii)     any provision of this Agreement may be amended by an agreement in
writing entered into by the Company, the Required Lenders and the Administrative
Agent if (1) by the terms of such agreement the Commitments of each Lender not
consenting to the amendment provided for therein shall terminate upon the
effectiveness of such amendment and (2) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement;
(iii)     any amendment of the definition of the term “Applicable Rate” pursuant
to the last sentence of such definition shall require only the written consent
of the Company and the Required Lenders;





--------------------------------------------------------------------------------

65


(iv)     this Agreement may be amended in a manner provided in Section 2.11(b);
and
(v)     no consent with respect to any amendment, waiver or other modification
of this Agreement or any other Loan Document shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of Section 9.02(b) and then only in the
event such Defaulting Lender shall be affected by such amendment, waiver or
other modification.
(d)     The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.
SECTION 9.03.     Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Arranger and their Affiliates, including the reasonable fees, charges and
disbursements of outside counsel for the Administrative Agent, the Arranger and
their Affiliates, in connection with the structuring, arrangement and
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated) and (ii) all out-of-pocket expenses incurred by
the Administrative Agent or the Arranger or Lender, including the fees, charges
and disbursements of any outside counsel for the Administrative Agent or the
Arranger or Lender, in connection with the enforcement or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
(b)     The Company shall indemnify the Administrative Agent, the Arranger and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, penalties, liabilities and related
expenses, including the reasonable fees, charges and disbursements of any
outside counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
structuring, arrangement and syndication of the credit facilities provided for
herein, (ii) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations hereunder or thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby or thereby, (iii) any Loan or the use of the proceeds therefrom, (iv) any
Environmental Liability related in any way to the Company or any of the
Subsidiaries or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other





--------------------------------------------------------------------------------

66


theory and regardless of whether initiated by any Indemnitee, any party hereto
or a third party or whether any Indemnitee is a party thereto; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (A) the gross negligence or wilful misconduct of
such Indemnitee or (B) the breach by such Indemnitee in bad faith of its
obligations under the Loan Documents.
(c)     To the extent that the Company fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof) or any Related
Party of the foregoing, under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or such
sub-agent), or against any Related Party of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
For purposes of this paragraph, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the aggregate outstanding Loans and unused
Commitments at the time (or most recently outstanding and in effect).
(d)     To the extent permitted by applicable law, the Company shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet and Electronic Systems), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.
(e)     All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04.     Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Company
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Company without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (f) of this Section), the
Arranger and, to the extent expressly contemplated hereby, the sub-agents of the
Administrative Agent and the Related





--------------------------------------------------------------------------------

67


Parties of any of the Administrative Agent, the Arranger and any Lender) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)     (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans and other amounts at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:
(A)    the Company; provided that (x) no consent of the Company shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee, and (y) the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received written
notice thereof; and
(B)    the Administrative Agent.
(ii)     Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of any Commitment or Loan
(as applicable) of the assigning Lender, the amount of each Commitment or Loan
(as applicable) of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
US$5,000,000 unless each of the Company and the Administrative Agent shall
otherwise consent; provided that (x) no such consent of the Company shall be
required if an Event of Default has occurred and is continuing and (y) the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five
Business Days after having received written notice thereof;
(B)    each partial assignment of a Commitment or Loan (as applicable) shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Electronic
System), together with a processing and recordation fee of US$3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax forms required by Section 2.14 and an
Administrative





--------------------------------------------------------------------------------

68


Questionnaire in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain MNPI) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal, State and foreign
securities laws.
(c)     Subject to acceptance and recording thereof pursuant to paragraph (e) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.14 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section.
(d)     The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Company, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Company and the Lenders at any reasonable time and from time to time upon
reasonable prior notice.
(e)     Upon its receipt of a duly completed Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Electronic System) executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.
(f)     Any Lender may, without the consent of the Company, the Administrative
Agent or any other Lender, sell participations to one or more Eligible Assignees
(each a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitments
or its Loans); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such





--------------------------------------------------------------------------------

69


Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Company, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. The Company
agrees that each Participant shall be entitled to the benefits of Sections 2.12,
2.13 and 2.14 (subject to the requirements and limitations therein, including
the requirements under Section 2.14(f) (it being understood that the
documentation required under Section 2.14(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.15 and 2.16 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.12 or 2.14, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 2.16(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.15(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Company, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(g)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section shall not apply to any such
pledge or assignment of a security





--------------------------------------------------------------------------------

70


interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05.     Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.12,
2.13, 2.14 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.
SECTION 9.06.     Counterparts; Integration; Effectiveness; Electronic
Execution. (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents, any separate letter
agreements with respect to fees payable to the Administrative Agent or to the
Arranger and their Affiliates and any provisions in any commitment letter
executed and delivered by the Company in connection with the transactions
contemplated hereby that by the express terms of such commitment letter survive
the execution or effectiveness of this Agreement constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Article IV, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
(b)     The words “execution”, “signed”, “signature”, “delivery” and words of
like import in or relating to any document to be signed in connection with this
Agreement or any other Loan Document and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as





--------------------------------------------------------------------------------

71


the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.
SECTION 9.07.     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Company
against any of and all the obligations of the Company in its capacity as
borrower under this Agreement, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.
SECTION 9.09.     Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.
(b)     Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of the United States
District Court of the Southern District of New York and the Supreme Court of the
State of New York sitting in New York County, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding brought by it
shall be brought, and heard and determined, exclusively in such Federal court
or, in the event such Federal court lacks subject matter jurisdiction, such
New York State court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
(c)     Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the





--------------------------------------------------------------------------------

72


fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in the Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.     Confidentiality. The Administrative Agent and each Lender
agrees to maintain the confidentiality of the Information (as defined below),
and will not use such confidential Information for any purpose or in any manner
except in connection with this Agreement, except that Information may be
disclosed (a) to its and its Affiliates’ Related Parties, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential or shall be
subject to a professional obligation of confidentiality), (b) to the extent
requested by any governmental, supervisory or regulatory authority purporting to
have jurisdiction over it or its Affiliates (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) (it
being understood that, other than in the case of any request by any bank
regulatory authority exercising examination or audit authority, it will to the
extent reasonably practicable provide the Company with an opportunity to request
confidential treatment from such authority), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the





--------------------------------------------------------------------------------

73


enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Company or any Subsidiary and its obligations, (g) with the
written consent of the Company, (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or any
other confidentiality agreement to which it is party with the Company or any
Subsidiary or (ii) becomes available to the Administrative Agent or such Lender
on a nonconfidential basis from a source other than the Company, (i) on a
confidential basis to (i) any rating agency in connection with the rating of the
Company or its Subsidiaries or this Agreement or (ii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to this Agreement, (j) to market data collectors, similar
service providers, including league table providers, to the lending industry, in
each case, information of the type routinely provided to such providers and (k)
to service providers to the Administrative Agent or any of the Lenders in
connection with the administration or servicing of this Agreement, the other
Loan Documents and the Commitments (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential or shall be
subject to a professional obligation of confidentiality). For the purposes of
this Section, “Information” means all confidential information received from the
Company relating to the Company or its businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 9.13.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any extension of
credit hereunder, together with all fees, charges and other amounts which are
treated as interest on such extension of credit under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender that made such extension of credit in accordance with
applicable law, the rate of interest payable in respect of such extension of
credit hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such extension of credit but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other extensions of
credit or periods shall be increased (but not above the Maximum Rate therefor)
until such cumulated amount, together with interest thereon at the NYFRB Rate to
the date of repayment, shall have been received by such Lender.
SECTION 9.14.     USA PATRIOT Act. Each Lender hereby notifies the Company that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,





--------------------------------------------------------------------------------

74


verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Lender to identify the Company in accordance with the USA PATRIOT
Act.
SECTION 9.15.     Non-Public Information. (a) Each Lender acknowledges that all
information furnished to it pursuant to this Agreement by the Company or on its
behalf and relating to the Company, the Subsidiaries or their businesses may
include MNPI, and confirms that it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with the procedures
and applicable law, including Federal, state and foreign securities laws.
(b)     All such information, including requests for waivers and amendments,
furnished by the Company or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Accordingly, each Lender represents to the Company and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain MNPI
in accordance with its compliance procedures and applicable law, including
Federal, state and foreign securities laws.
SECTION 9.16.     Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges to be bound
by:
(a)     the application of any Write-Down and Conversion Power by any EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)     the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancelation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document or (iii) the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.
SECTION 9.17.     No Fiduciary Duty. The Company agrees that in connection with
all aspects of the Transactions and any communications in connection therewith,
the Company and its Affiliates, on the one hand, and the Administrative Agent,
the Arranger, the Lenders and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part





--------------------------------------------------------------------------------

75


of the Administrative Agent, the Arranger, the Lenders or their Affiliates, and
no such duty will be deemed to have arisen in connection with any such
Transactions or communications.
[signature pages follow]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first above written.
AMERISOURCEBERGEN CORPORATION
By:
 
/s/ J.F. Quinn
 
Name: J. F. Quinn
 
Title: Vice President & Corporate Treasurer



[Signature Page to Term Credit Agreement]





--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as Lender and as
Administrative Agent
By:
 
/s/ Andrea S. Chen
 
Name: Andrea S. Chen
 
Title: Managing Director





[Signature Page to Term Credit Agreement]





--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA, as Lender
By:
 
/s/ Michelle C. Phillips
 
Name: Michelle C. Phillips
 
Title: Execution Head & Director





[Signature Page to Term Credit Agreement]





--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as Lender
By:
 
/s/ Thomas Priedeman
 
Name: Thomas Priedeman
 
Title: Vice President





[Signature Page to Term Credit Agreement]



